        Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 1 of 6



     Steven A. Nielsen (CSB 133864)
1    100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
2    415-272-8210
     Steve@NielsenPatents.com
3
     Isaac Rabicoff
4    (Pro Hac Vice Motion to be Filed)
5    RABICOFF LAW LLC
     73 W Monroe St
6    Chicago, IL 60603
     773-669-4590
7    isaac@rabilaw.com
8    Attorneys for Plaintiff
     Tellagemini Communication LLC
9
                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
     Tellagemini Communication LLC,
13                                                               Case No. ________________
            Plaintiff,
14                                                               Patent Case
            v.
15                                                               Jury Trial Demanded
     VirtualPBX.com, Inc.,
16
17          Defendant.

18
19
                                 COMPLAINT FOR PATENT INFRINGEMENT
20
            Plaintiff Tellagemini Communication LLC ("Tellagemini"), through its attorneys,
21
     complains of VirtualPBX.com, Inc. ("VirtualPBX"), and alleges the following:
22
23                                                PARTIES

24          1.      Plaintiff Tellagemini Communication LLC is a corporation organized and existing
25   under the laws of Washington that maintains its principal place of business at 3135 East 11th
26
     Avenue, Spokane, WA 99202.
27
28
                                                      1
                                          Complaint with Jury Demand
         Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 2 of 6




             2.       Defendant VirtualPBX.com, Inc. is a corporation organized and existing under the
1
2    laws of California that maintains its principal place of business at 111 North Market St, Suite 402,

3    San Jose, CA 95113.

4                                                  JURISDICTION
5            3.       This is an action for patent infringement arising under the patent laws of the United
6
     States, Title 35 of the United States Code.
7
             4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
8
     1338(a).
9
10           5.       This Court has personal jurisdiction over Defendant because it has engaged in

11   systematic and continuous business activities in this District, and is incorporated in this District's

12   state. As described below, Defendant has committed acts of patent infringement giving rise to this
13   action within this District.
14
                                                      VENUE
15
             6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
16
     committed acts of patent infringement in this District, has an established place of business in this
17
     District, and is incorporated in this District's state. In addition, Tellagemini has suffered harm in
18
19   this district.

20                                               PATENT-IN-SUIT
21           7.       Tellagemini is the assignee of all right, title and interest in United States Patent No.
22   7,062,036 (the "'036 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute
23
     actions for infringement and to collect damages for all relevant times against infringers of the
24
     Patent-in-Suit. Accordingly, Tellagemini possesses the exclusive right and standing to prosecute
25
     the present action for infringement of the Patent-in-Suit by Defendant.
26
27                                               The '036 Patent

28
                                                         2
                                             Complaint with Jury Demand
         Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 3 of 6




            8.      The '036 Patent is entitled "Telephone call information delivery system," and issued
1
2    6/13/2006. The application leading to the '036 Patent was filed on 7/1/2002, which ultimately

3    claims priority from provisional application number 60/118,971, filed on 2/6/1999. A true and

4    correct copy of the '036 Patent is attached hereto as Exhibit 1 and incorporated herein by
5    reference.
6
            9.      The '036 Patent is valid and enforceable.
7
                               COUNT 1: INFRINGEMENT OF THE '036 PATENT
8
            10.     Tellagemini incorporates the above paragraphs herein by reference.
9
10          11.     Direct Infringement. Defendant has been and continues to directly infringe one or

11   more claims of the '036 Patent in at least this District by making, using, offering to sell, selling

12   and/or importing, without limitation, at least VirtualPBX's Conferencing (among the "Exemplary
13   VirtualPBX Products") that infringe at least exemplary claims 7 of the '036 Patent (the
14
     "Exemplary '036 Patent Claims") literally or by the doctrine of equivalence. On information and
15
     belief, numerous other devices that infringe the claims of the '036 Patent have been made, used,
16
     sold, imported, and offered for sale by Defendant and/or its customers.
17
18          12.     Defendant also has and continues to directly infringe, literally or under the doctrine

19   of equivalents, the Exemplary '036 Patent Claims, by having its employees internally test and use

20   these Exemplary Products.
21          13.     The service of this Complaint upon Defendant constitutes actual knowledge of
22
     infringement as alleged here.
23
            14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
24
     for sale, market, and/or import into the United States, products that infringe the '036 Patent. On
25
26   information and belief, Defendant has also continued to sell the Exemplary VirtualPBX Products

27   and distribute product literature and website materials inducing end users and others to use its
28
                                                        3
                                            Complaint with Jury Demand
         Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 4 of 6




     products in the customary and intended manner that infringes the '036 Patent. Thus, on
1
2    information and belief, Defendant is contributing to and/or inducing the infringement of the '036

3    Patent.

4              15.   Induced Infringement. Defendant actively, knowingly, and intentionally has been
5    and continues to induce infringement of the '036 Patent, literally or by the doctrine of equivalence,
6
     by selling Exemplary VirtualPBX Products to their customers for use in end-user products in a
7
     manner that infringes one or more claims of the '036 Patent.
8
               16.   Contributory Infringement. Defendant actively, knowingly, and intentionally has
9
10   been and continues materially contribute to their own customers' infringement of the '036 Patent,

11   literally or by the doctrine of equivalence, by selling Exemplary VirtualPBX Products to their

12   customers for use in end-user products in a manner that infringes one or more claims of the '036
13
     Patent.
14
               17.   Exhibit 2 includes charts comparing the Exemplary '036 Patent Claims to the
15
     Exemplary VirtualPBX Products. As set forth in these charts, the Exemplary VirtualPBX
16
     Products practice the technology claimed by the '036 Patent. Accordingly, the Exemplary
17
18   VirtualPBX Products incorporated in these charts satisfy all elements of the Exemplary '036 Patent

19   Claims.
20             18.   Tellagemini therefore incorporates by reference in its allegations herein the claim
21
     charts of Exhibit 2.
22
               19.   Tellagemini is entitled to recover damages adequate to compensate for Defendant's
23
     infringement.
24
25                                                JURY DEMAND

26             20.   Under Rule 38(b) of the Federal Rules of Civil Procedure, Tellagemini respectfully

27   requests a trial by jury on all issues so triable.
28
                                                          4
                                             Complaint with Jury Demand
        Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 5 of 6




                                                PRAYER FOR RELIEF
1
     WHEREFORE, Tellagemini respectfully requests the following relief:
2
3          A.          A judgment that the '036 Patent is valid and enforceable;

4          B.          A judgment that Defendant has infringed, contributorily infringed, and/or induced
5                      infringement of one or more claims of the '036 Patent;
6
           C.          An accounting of all damages not presented at trial;
7
           D.          A judgment that awards Tellagemini all appropriate damages under 35 U.S.C. § 284
8
                       for Defendant's past infringement, and any continuing or future infringement of the
9
10                     Patent-in-Suit, up until the date such judgment is entered, including pre- or post-

11                     judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

12                     if necessary, to adequately compensate Tellagemini for Defendant's infringement, an
13                     accounting:
14
                  i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and
15
                          that Tellagemini be awarded its reasonable attorneys' fees against Defendant that
16
                          it incurs in prosecuting this action;
17
18               ii.      that Tellagemini be awarded costs, and expenses that it incurs in prosecuting this

19                        action; and

20              iii.      that Tellagemini be awarded such further relief at law or in equity as the Court
21                        deems just and proper.
22
23
     Dated: July 31, 2019                   Respectfully submitted,
24
                                            /s/ Steven A. Nielsen
25                                          Steven A. Nielsen
                                            NIELSEN PATENTS
26                                          100 Larkspur Landing Circle, Suite 216
                                            Larkspur, CA 94939
27                                          415-272-8210
                                            Steve@NielsenPatents.com
28
                                                           5
                                              Complaint with Jury Demand
     Case 3:19-cv-04469-WHO Document 1 Filed 08/01/19 Page 6 of 6




1                           Isaac Rabicoff
                            (Pro Hac Vice Motion to be Filed)
2                           Rabicoff Law LLC
                            73 W Monroe St
3                           Chicago, IL 60603
                            (773) 669-4590
4                           isaac@rabilaw.com
5                           Counsel for Plaintiff
6                           Tellagemini Communication LLC

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
                              Complaint with Jury Demand
